DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 1/6/2022.
Claims 1-20 are allowed.

Response to Amendment
In view of the amendments to the claims filed 1/6/2022 the provisional nonstatutory double patenting rejection as cited in the previous rejections is withdrawn. In particular, the claims as amended are now patentably distinct in that the copending application 16/803.308 does not recite or include any claim limitation of “establishing a threshold for unmirrored data elements” in relation to specific demotion criteria. Further such limitation has not been found in the prior art that would otherwise render this as obvious. 
While for instance claim 7 of the copending application does have a comparison of unmirrored data elements to a threshold generally, there is no establishing a threshold and moreover this is not explicitly a “threshold for unmirrored data elements” in particular but encompasses more broadly any threshold for comparison, such as size thresholds unrelated to the type of track. Thus, the instant claims are patentable distinct and the previous provisional double patenting rejection has been withdrawn.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), 
The independent claims 1, 8, and 15 present in the claims set filed 1/6/2022 as amended now further clarify and recite the specific operations of the invention as directed to asynchronous data replication with tracks/elements that are mirrored from primary storage to secondary storage being stored in a cache of the primary storage, where the cache has different speed regions and various LRU (least recently used) lists for managing removal/demotion/destaging from that cache based at least in part on the track status as being mirrored or unmirrored including: “establishing a threshold for unmirrored data elements”, and “when demoting elements from the cache, determining whether a number of unmirrored data elements encountered at the LRU end of the regular LRU list has reached the threshold; and in response to determining that the number of unmirrored data elements has reached the threshold, automatically demoting, from the cache, -2-a selected number of unmirrored data elements from the LRU end of the transfer-pending LRU list." These limitations, in combination and conjunction with the other specific limitations recited in the independent claims respectively, when considered together as an entirety have not been found in the searches of the prior art to be anticipated or rendered obvious.
The closest prior art found in the searches are Factor (US2004/0181632), Benhase ‘493 (US2013/0185493), Clark (US 10,235,054), and Benhase ‘476 (US2013/0185476) as cited in the previous Office action. 
Factor represents the single closest prior art reference found. Factor as in [0024], [0035], and [0044] describes a caching scheme for tracks including mirrored and unmirrored tracks, where the unmirrored tracks are called “RMS tracks” in Factor as in [0038], [0042]. Factor as was previously cited does maintain two LRU lists, one for the initial/main part of cache and one for transfer-pending tracks (i.e. the unmirrored tracks). This includes in Factor generally not demoting/destaging an 
Benhase ‘493, as was previously cited, teaches a tiered or multi-stage cache where there is both a higher speed cache/portion and a lower speed cache/portion. See Benhase ‘493 [0004], [0029]. Benhase ‘493 also teaches in Figs. 2 and 3 as well as [0039]-[0042], [0050]-[0054]. and [0066]-[0067] that a LRU list is maintained for both the higher tier cache and the lower tier cache, and demotions between/across tiers are managed based on the LRU lists. However, Benhase has no teachings directed to any “unmirrored” data elements, nor specific thresholds for such elements. While Benhase has various thresholds for demotion/promotion, they do not consider the type of track. Thus, nothing therein would teach  or render obvious the above noted limitations. Even read in combination with Factor there is no suggestion or rendering obvious that the thresholds would be established for only unmirrored data elements.
Clark, as was previously cited, in col. 6:10-25 and col. 8:1-53 describes that multiple caches with difference speed portions may be managed as a single cache. While this has bearing on the claimed primary storage cache comprising higher speed memory and lower speed memory, it says nothing of unmirrored data elements. Nothing in Clark teaches or otherwise renders obvious anything about setting a specific threshold “for unmirrored data elements” that is used in demotion processing from any portions of the cache.
Finally, Benhase ‘476, as was previously cited, in [0045]-[0049] and [0053]-[0059] teaches generally demotion of a selected number of data elements from an LRU list to create sufficient free space. Nothing therein though relates specifically to unmirrored data elements. While in [0047] the processing can be specific to a type of track, there is no motivation present to apply such teachings to extend the thresholds in Benhase ‘476 to be “for unmirrored data elements” as now claimed. Nothing in the reference would lead one of ordinary skill in the art to modify the thresholds in this fashion for only unmirrored data elements, even when read in concert with the teachings of Factor. This is more evident, because Factor is explicitly concerned with threshold for “mirrored” data elements and not “unmirrored” data elements. 
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited as noted in combination and conjunction with all of the other specific limitations recited in the respective independent claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore, independent claims 1, 8, and 15 are allowable.
Dependent claims 2-7, 9-14, and 16-20 are allowable at least for depending on an allowed independent claim.

The allowed claims are claims 1-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David T. Brooks/               Primary Examiner, Art Unit 2156           
2/17/2022